Case 18-15374-mdc        Doc 10    Filed 10/23/18 Entered 10/23/18 13:46:24             Desc Main
                                   Document     Page 1 of 1


                         UNITED STATES BANKRUPTCY COURT
                     FOR THE EASTERN DISTRICT OF PENNSYLVANIA

In re:                                           :   No.: 18-15374 - MDC

                William B. Cook                  :

                       Debtor                    :   Chapter: 13


                  ENTRY OF APPEARANCE AND REQUEST FOR NOTICES


TO THE CLERK OF THE ABOVE COURT AND ALL PARTIES IN INTEREST:

         Kindly enter my appearance and provide notices for creditor Mark Hollingsworth.

         PLEASE TAKE NOTICE, that the undersigned attorney requests that copies of all

pleadings and other papers, however designated, filed in this case and all notices given or

required to be given in this case, be given to and served upon the undersigned at the following

address.


                                                     Yours, etc.



                                                     Jonathan H. Stanwood, Esq.
                                                     1628 J.F.K. Blvd, Suite 1000
                                                     Philadelphia, Pa 19103
                                                     (215) 569-1040
                                                     JHS@STANWOODLAW.COM
                                                     DATED: OCTOBER 23, 2018
